Citation Nr: 1619495	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to an initial rating in excess of 10 percent for herniated nucleus pulposus at L4-5 (low back disability) prior to October 24, 2014, and in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981 and from December 1983 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburg, Pennsylvania.  

In March 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer.  He also testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2009.  The transcripts of these proceedings are of record.  

When this case was before the Board in July 2014, it was remanded for further development and adjudicative action.  While the case was in remand status, the rating for the Veteran's low back disability was increased to 40 percent, effective October 24, 2014, in a December 2014 rating decision.  This did not satisfy the Veteran's appeal, and the Veteran was provided an appropriate supplemental statement of the case in January 2015.

A March 2015 rating decision also purported to grant an increase in the rating for the Veteran's low back disability to 40 percent, effective October 24, 2014, but this rating decision is duplicative of the December 2014 rating decision.  Therefore, there is no need for the originating agency to issue a supplemental statement of the case based on the March 2015 rating decision. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's right wrist disability is productive of limitation of motion, but it has not resulted in ankylosis.

2.  Prior to August 17, 2012, forward flexion of the Veteran's thoracolumbar spine was to greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait was not present, and there were no incapacitating episodes.

3.  From August 17, 2012, to October 23, 2014, the Veteran's low back disability was manifested by limitation of forward flexion to 60 degrees or less; however, forward flexion was not limited to 30 degrees or less; ankylosis of the low back was not present; and the low back disability did not result in any incapacitating episodes necessitating bed rest prescribed by a physician. 

4.  From October 24, 2014, the Veteran's low back disability has been manifested by limitation of motion, but it has not caused ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5215 (2015).

2.  The Veteran's low back disability warrants no more than a 10 percent rating prior to August 17, 2012, a 20 percent rating, but not higher, from August 17, 2012, to October 23, 2014, and no more than a 40 percent rating from October 24, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice regarding the disability-rating and effective date elements of his claims in March 2006, prior to the initial adjudication of the underlying service connection claims.  

The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected right wrist and low back disabilities.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since the most recent examinations in October 2014.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of motion of the wrist is assigned a maximum 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum scheduler rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under Diagnostic Code 5214, which requires evidence of ankylosis.  With favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity (the Veteran is right-handed).  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The normal ranges of motion of the wrist are dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Ankylosis is defined for VA purposes as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran's low back disability ratings are assigned under Diagnostic Code 5243.  Degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

IV.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.



A.  Right Wrist Disability

The Veteran claims that an initial rating higher than 10 percent is warranted for his right wrist disability.

An April 2006 VA examination report notes the Veteran's history of having undergone surgery to repair a right wrist injury during service.  He reported that he still experienced pain, weakness, and occasional swelling following the surgery and that his grip was decreased.  Writing for 25 to 30 minutes usually aggravated his symptoms and resulted in swelling.  The Veteran denied having problems with fine motor movements, dropping objects, or that his disability affected his occupation or activities of daily living.  

The physical examination elicited pain with deep palpation of the anterior portion of the wrist.  Range of motion testing revealed dorsiflexion to 50 degrees, palmar flexion to 60 degrees, wrist radial deviation to 5 degrees, with pain, and ulnar deviation to 30 degrees, with pain.  Repetitive motion testing caused weakness, pain, fatigue, lack of endurance, and a lack of coordination and resulted in a 5 degree decrease in the Veteran's range of motion.  The Veteran was able to approximate his thumb against all fingers, but had increased difficulty for the 5th finger.  An X-ray examination revealed mild arthritic changes in the right wrist.  

During a February 2007 private evaluation, the Veteran reported having chronic right wrist and thumb pain.  He demonstrated decreased grip and pinch strength for the right hand.  The examiner reported the Veteran's range of motion as 35 degrees of extension and 45 degrees of flexion on the right.  Palmar abduction was to 60 degrees, and the wrist was tender to palpation.  The X-ray examination revealed arthritis of the wrist, which the examiner characterized as significant.   

The Veteran underwent an additional private physical examination of his right wrist in March 2007, which revealed decreased range of motion and strength.  Pain occurred with palpation of the joint.  The examiner estimated the Veteran to have a loss of 35 percent of functional use of his right hand due to decreased strength and range of motion.   

A May 2007 private medical record notes the Veteran's report of having decreased sensation and mobility of his right wrist ever since an in-service injury of the joint.  

The Veteran underwent a VA neurological examination in October 2008 and reiterated his report of experiencing constant pain in his right wrist.  He reported having flare ups multiple times per day with any type of gripping, lifting, writing, or virtually any motion of the right hand or wrist.  The Veteran stated his ability to perform activities of daily living was limited due to pain with movement of his right wrist.  

The physical examination revealed tenderness with palpation of the joint.  Range of motion testing of the right wrist revealed dorsiflexion from zero to 50 degrees, palmar flexion from zero to 50 degrees, radial deviation to 5 degrees, ulnar deviation to 20 degrees, and supination and pronation to 90 degrees.  The Veteran's initial range of motion was limited by pain in the last 3 degrees of motion on each plane.  His range of motion remained unchanged with repetitive testing and was accompanied by increased pain, weakness, fatigability, or a lack of endurance.  The examiner noted the Veteran's grip and pinch strength were significantly decreased on the right as compared to the left.  The neurological examination revealed no impairment for the right upper extremity.  Based on the examination results and review of the record, the examiner determined that the Veteran's activities of daily living were significantly affected by his right wrist pain.  

During the 2008 and 2009 hearings and in written statements, the Veteran described having constant pain in his right wrist that increased with lifting any type of weight, holding objects, shaking someone's hand, grasping objects, and writing.  He generally described his pain as ranging from 8 to 10 in severity.    

An April 2010 VA examination report documents the Veteran's report of experiencing pain in his wrist and the base of his thumb that was steady and alternated between dull and sharp.  Flare ups occurred, during which his pain ranged from 8 to 10 in severity.  He stated he could write for approximately 20 minutes before having to stop and that he used a brace for his wrist.  Although he stated he was not as active as he would have liked to be with his wrist, the Veteran reported that he was able to perform household chores, yard work, and all activities of daily living.  He stated that his right wrist did not interfere with his part-time employment at a home improvement store.  

On the physical examination, the Veteran demonstrated right wrist dorsiflexion to 50 degrees (noted as -20 degrees of full dorsiflexion), palmar flexion to 60 degrees (noted as -20 degrees of palmar flexion), radial deviation to 10 degrees (noted as -10 degrees of radial deviation) and ulnar deviation to 30 degrees (noted as -15 degrees of ulnar deviation).  His range of motion remained unchanged with repetitive testing, and there was no evidence of pain, fatigue, lack of endurance, lack of coordination, or weakness.  The examiner characterized the degree of severity of the Veteran's right wrist disability as moderately severe.  

The Veteran most recently underwent a VA examination for his right wrist in October 2014 and reported having continued pain.  He stated that his wrist cramped and locked up.  He also described having dysesthesias radiating from his radial wrist to the thumb and index finger.  Flare ups occurred with prolonged gripping and writing.  He indicated that he worked at an aircraft assembly facility and reported that he wore a thumb splint while at work.  Range of motion testing of the right wrist revealed palmar flexion from zero to 30 degrees, dorsiflexion from zero to 25 degrees, ulnar deviation from zero to 15 degrees, and radial deviation from zero to 18 degrees.  Pain was noted with range of motion testing.  Repetitive testing revealed palmar flexion from zero to 40 degrees, dorsiflexion from zero to 20 degrees, ulnar deviation from 0 to 13 degrees, and radial deviation from zero to 15 degrees.  The examiner noted the Veteran to have functional loss due to pain, weakness, and a lack of endurance.  The Veteran demonstrated decreased muscle strength, reported as 4/5, but did not have muscle atrophy.  There was no evidence of ankylosis.  The examiner determined that the Veteran's disability had no functional impact on his current employment.  

Having carefully reviewed the evidence, the Board finds that a rating higher than 10 percent for the right wrist disability is not warranted at any time during the period of the claim.  There is no evidence, to include history, of ankylosis, including during flare-ups.  In this regard, the Board notes that although the Veteran reported that his disability is manifested by pain, limitation of motion, and weakness that interfere with some of his daily activities, he has never reported nor does the evidence otherwise show an inability to move the wrist or forearm.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating in this case; however, no possible basis for a separate rating is found.

As explained above, the evidence indicates the Veteran's right wrist disability is manifested by pain, limitation of motion, weakness, a lack of endurance, and fatigue, all of which have been contemplated by the rating assigned.  The Board acknowledges that the Veteran was noted to have decreased strength for the right wrist on the March 2007, October 2008, and October 2014 private and VA examinations.  Although the rating criteria do not explicitly contemplate impairment of strength, the functional effect of loss of strength is limitation of motion or use which is explicitly contemplated by the rating criteria.  In other words, the effect of the loss of strength is considered in the rating currently assigned.  However, as previously highlighted, ankylosis is not shown in this case.   

B.  Low Back Disability

Initially, the Board notes that the December 2006 rating decision on appeal assigned an initial 10 percent rating for the Veteran's low back disability.  In a December 2014 rating decision, the RO assigned a 40 percent rating for the disability, effective from October 24, 2014.  The Veteran continues to seek a higher evaluation for his disability.

In connection with his claim for service connection, the Veteran underwent a VA examination in April 2006 to assess his low back disability.  He described experiencing pain and stiffness in his low back that was initially 8 out of 10 in severity upon first waking but decreased to 2 or 3 out of 10 after he walked around, stretched, and showered.  Additionally, he reported having numbness in his right leg, mostly with driving, and he denied any tingling or burning in his lower extremities.  The Veteran stated that he was generally unable to walk more than a mile due to his back.  He denied periods of immobilization or experiencing erectile, bladder, or bowel dysfunction.  The Veteran did not feel that his disability interfered with his part-time employment or his ability to perform activities of daily living.  

On the physical examination, his lumbar spine was painful with deep palpation.  The examination revealed the presence of a well healed, 4.5 cm surgical scar on the Veteran's back, just below his belt line.  The Veteran demonstrated thoracolumbar forward flexion to 90 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, left rotation to 30 degrees, and right rotation to 25 degrees.  Pain was noted at the end points for all planes tested.  Repetitive range of motion testing resulted in mild pain but did not cause fatigue, weakness, a lack of endurance, a lack of coordination, or further decrease in the Veteran's range of motion.  An X-ray study of the lumbar spine revealed surgically repaired herniated nucleus pulposus of L4-5, reduction of the vertebral disc space at L4-5 and L5-S1, and anterior osteophytosis.

The Veteran underwent a private physical examination in March 2007, at which time he reported having stabbing pain in his back, with radiation to his left lower extremity.  The Veteran's "pre-test" range of motion of the lumbar spine was reported as total forward flexion to 60 degrees, total extension to 10 degrees, right side bending to 15 degrees, and left side bending to 5 degrees.  His "post-test" lumbar spine range of motion was reported as total forward flexion to 35 degrees, total extension to 10 degrees, right side bending to 20 degrees, and left side bending to 10 degrees.  The private examiner noted the Veteran to have functional limitations due to his low back, identified as limitations in stooping, squatting, stair climbing, kneeling, standing, sitting, and lifting.  The Veteran also had difficulty sitting for 15 minutes and was only able to stand for 15 minutes before needing to sit down to alleviate his increased pain.  The examiner determined that the Veteran could tolerate activities of a light physical demand level.

A May 2007 private examination report notes the Veteran's report of a recent flare up of his low back pain that he treated for the previous two weeks with bed rest and pain medication.  Reportedly, his symptoms worsened with prolonged sitting and driving.  He denied any bladder or bowel problems, or any worsening of his symptoms with coughing or sneezing.  The Veteran demonstrated normal range of motion of the lumbosacral spine on examination.  Trigger point pain and spasms in the left paralumbar region were noted.  Motor strength testing revealed no abnormalities, and the sensory examination for the right lower extremity was normal.  Deep tendon reflexes were reported as 1+ and equal.  The examination resulted in diagnoses of low back pain with left sciatica, failed back syndrome, and chronic pain syndrome.  

During an October 2008 VA examination, the Veteran reported having persistent low back pain since service, with accompanying left leg numbness and pain from his buttock down to his toes.  He described his pain as generally at a level of 2 out of 10 in severity, but with flares at a level of 8 out of 10 with prolonged sitting or standing on a daily basis.  The Veteran relayed that he was able to perform all activities in his previous employment at the post office despite having pain.  His low back disability moderately impaired his ability to perform activities of daily living in that he could not sit or stand in one position for extended periods of time.  He denied having periods of physician prescribed bedrest.

The physical examination revealed tenderness of the paraspinal musculature and muscle spasms.  There was no evidence of scoliosis, hyperlordosis, or a loss of lordosis of the lumbar spine.  Range of motion testing for the lumbar spine showed forward flexion from zero to 75 degrees, extension from zero to 20 degrees, right and left lateral bending from zero to 20 degrees, right lateral rotation to 20 degrees, and left rotation to 30 degrees.  All ranges of motion tested were limited by pain at the extreme ends of each plane, but were not further aggravated by repetitive testing.  There was no evidence of fatigability, increased weakness, increased pain, or increased incoordination with repetitive use testing.  Muscle strength testing was reported as 5/5 for the right lower extremity, and sensory testing was normal for both legs.  The X-ray examination revealed minor scoliosis toward the left side, consistent with paraspinal muscle spasms.  Based on these results, the examiner determined that the low back disability affected the Veteran to a moderate degree.

An April 2010 VA examination report reflects the Veteran's description of low back pain that radiated on his left side down to his left foot.  He described his back pain as constant and "severe."  The Veteran denied having any incapacitating episodes during the previous 12 months or having been prescribed bedrest by a physician.  There was no report of bowel or bladder complaints, and the Veteran reported he was able to perform all activities of daily living and household chores.  

On the physical examination, the Veteran demonstrated thoracolumbar spine forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 30 degrees.  His range of motion remained unchanged following three repetitions, and there was no evidence of pain, fatigue, lack of endurance, lack of coordination, or additional decreased motion.  Visual inspection of the spine showed that the lumbar lordosis was maintained.  Muscle strength for the lower extremities was 5/5, and sensation and reflexes in the lower extremities were equal and bilateral.  There was no evidence of ankylosis, muscle spasm, or intervertebral disc syndrome.  The examiner attributed the Veteran's loss of range of motion to degenerative disc disease of the lumbar spine, which was shown on X-ray imaging, and characterized the disability as mild to moderate in severity.  

An August 17, 2012, VA medical record shows that the Veteran underwent a physical therapy evaluation due to his report of low back pain with left leg numbness.  He stated his back pain prevented him from traveling distances or riding his motorcycle.  The Veteran made no reports of any bowel or bladder problems.  He demonstrated lumbar forward flexion to 55 degrees, extension to 8 degrees, right lateral flexion to 12 degrees, left lateral flexion to 8 degrees, right rotation to 14 degrees, and left rotation to 25 degrees.  Muscle strength of the lower extremities was normal, with the exception of decreased strength of 4/5 for both hips.  The Veteran reported that he worked on aircrafts and was required to frequently lift and bend.  Reportedly, the Veteran was independent with his activities of daily living, and it took him longer to perform household chores.  The examiner recommended the Veteran undergo six weeks of physical therapy to address his impairments.   

The Veteran underwent an additional VA physical therapy evaluation in May 2013, at which time he reported an exacerbation of his low back pain for two days with pain and numbness in his left lower extremity.  He denied a loss of bladder or bowel control.  The Veteran was employed and indicated he was independent with all of his activities of daily living.  The evaluation revealed lumbar forward flexion to 38 degrees, extension to 8 degrees, right lateral flexion to 5 degrees, left lateral flexion to 15 degrees, right rotation to 15 degrees, and left rotation to 32 degrees.  Additional testing showed decreased strength of 4/5 for both lower extremities.  As the Veteran completed two previous trials of physical therapy without improvement, further physical therapy was not recommended.

The Veteran's most recent VA examination of his back was performed on October 24, 2014.  At that time he reported that his back locked up and that he had pain with prolonged standing or driving.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees or greater, and left rotation to 20 degrees.  Pain began at the end points of each plane tested.  On repetitive use testing, the Veteran demonstrated forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees, and left rotation to 10 degrees.  The examiner noted the Veteran had additional limitation of his range of motion following repetitive use, which the examiner identified as less movement than normal.  The spine was not ankylosed.  Muscle strength, reflex, and sensory examinations of the lower extremities were negative.  Radiculopathy was indicated for the left lower extremity but not the right lower extremity.  The examiner noted the Veteran to have IVDS but that he did not have any incapacitating episodes over the past 12 months due to the disability.  The Veteran reported that he worked for an aircraft parts facility, and the examiner determined that his low back disability did not impact the Veteran's ability to work.

During the October 2014 VA examination, the examiner noted the presence of scars on the Veteran's lumbar spine related to low back surgery in 2007.  On the posterior trunk , the examiner noted a superficial, linear scar that measured 6 cm and a superficial, non-linear scar that measured 6 square cm.  The scars were not painful or unstable.  No other pertinent physical findings were reported.

After careful review of the evidence, the Board finds that an initial rating higher than 10 percent is not warranted for the Veteran's low back disability prior to August 17, 2012.  The preponderance of the evidence for this time period reflects the Veteran's thoracolumbar flexion was predominately to greater than 60 degrees, even considering pain, and there is no evidence indicating that the Veteran's combined range of motion was less than 120 degrees.  The Board acknowledges that the March 2007 private physical examination report indicates that the Veteran's lumbar spine forward flexion was to 60 degrees on the "pretest" and to 35 degrees on the "post test."  However, the May 2007 private examination, performed approximately two months later, reveals the Veteran's lumbosacral spine range of motion was normal.  Similarly, the subsequent October 2008 and April 2010 VA examinations show the Veteran's lumbar spine range of motion was greater than 60 degrees.  Moreover, there is no evidence of  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of incapacitating episodes with bedrest prescribed by a physician shown during this time period.  Hence, prior to August 17, 2012, a rating in excess of 10 percent is not warranted.

From August 17, 2012, to October 23, 2014, a 20 percent rating is warranted for the Veteran's low back disability.  The August 2012 and May 2013 VA physical therapy records show that the Veteran's thoracolumbar spine flexion was limited to 55 degrees and 38 degrees, respectively.  As such, a 20 percent rating is warranted for this time period.  There is no evidence for this time period suggestive of limitation of forward flexion to 30 degrees or less or ankylosis.  Incapacitating episodes of any sort are also not shown.  Thus, the Board finds that a 20 percent rating, but no higher, is warranted for this period of the claim.  

However, the Veteran is not entitled to a rating in excess of 40 percent for his low back spine disability during the period beginning October 24, 2014.  Specifically, the October 2014 VA examination report and other medical evidence dated during this time period fail to show that he has had ankylosis (favorable or unfavorable) of his entire thoracolumbar spine.  Although he was noted to have limitation of motion of his thoracolumbar spine during the October 2014 VA examination due to such factors as pain, there is no evidence indicating that the Veteran did not have any motion in his back.  Indeed, the October 2014 VA examiner specifically noted that his thoracolumbar spine is not ankylosed.  He has also not had doctor prescribed bed rest due to his low back disability, and denied having had such episodes during the examination.  Given this evidence, a rating higher than 40 percent is not warranted under the general rating formula or the formula for rating IVDS based on incapacitating episodes for the period of the claim from October 24, 2014.

In reaching the above determinations, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The range of motion results reported in the VA examination reports accounts for the DeLuca factors.  Even accounting for the limitations of his lumbar spine range of motion due to factors such as pain, the Veteran's range of motion still exceeds that which is required for disability ratings in excess of 10 percent prior to August 17, 2012, higher than 20 percent from this date, and higher than 40 percent from October 24, 2014.  The Board finds that the ratings upheld and assigned herein contemplate any additional impairment due to the DeLuca factors.  

The Board has also considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's low back disability.  In this regard, he has already been awarded a separate rating for radiculopathy of the left lower extremity due to his low back.  Although he made a single report in April 2006 of numbness in his right leg, the objective medical evidence has consistently shown that his low back disability is not productive of any neurological impairment of the right lower extremity.  He has consistently denied having bladder or bowel problems due to his low back.  Therefore, an additional separate rating is not warranted for any neurological impairment. 

Additionally, the Board has considered whether the Veteran may be assigned a separate, compensable rating for scars on his low back.

During the pendency of the Veteran's claim, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria, which the Veteran has not done here.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

Under the criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008).  Under Diagnostic Code 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under Diagnostic Code 7805.

As noted, the October 2014 VA examiner identified two surgical scars on the Veteran's back.  The examination did not show that the scars cover an area of 144 square inches or greater or that they are unstable or painful on examination.  In addition, there is no evidence that indicates the scars are deep or cause limited motion.  Moreover, the Veteran has not reported having symptoms associated with his back scars.  Therefore, assignment of a separate, compensable rating for the surgical scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 to 7805.

C.  Other Considerations

The Board has considered the doctrine of reasonable doubt in reaching this decision; the Board has resolved reasonable doubt where applicable but has determined that it is not applicable to the claims for ratings higher than those currently in effect, to include the increase granted herein, because the preponderance of the evidence is against those claims.

The Board has also considered whether the Veteran's claims should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the Veteran's right wrist and low back disabilities are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his disabilities.   Indeed, he reported that he is employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

An initial rating in excess of 10 percent for residuals of a right wrist fracture is denied.

The Board having determined that the Veteran's low back disability warrants a 10 percent rating prior to August 17, 2012, a 20 percent rating from August 17, 2012, to October 23, 2014, and a 40 percent rating from October 24, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


